DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 6/17/2021.  Claims 10 and 19 are currently amended.  Claims 1-9 are cancelled.  Claims 10-28 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments filed 6/17/2021 pertaining claims 10 and 19 have been fully considered but they are not persuasive. Applicant argues that Wheadon does not disclose an irregular, network-like structure on the external surface formed by mechanically impacting the lead grid to create slot-shaped depressions in the active material by forming contact between the lead grid provided with the active material and the mechanical impactor.  Applicant submits that the complete irregular, network-like structure disclosed by Wheadon is a two-step process including: (1) mechanical impacting of the lead grid to create parallel slot-shaped depressions, and (2) uncoiling/straightening the lead grid to form cracks along the parallel slot-shaped depressions, that does not only yield an artificially produced pattern of slot-shaped depressions on its surface.  However, whether Wheadon employs a two-step process or a single-step process to obtain the slot-shaped depression, as claimed, does bear patentable significance since the end product of Wheadon comprises the structural limitations of the claimed products.  Further, Kneadon does not teach disclose any other sort of non-artificially produced pattern of slot-shaped depressions on the surface of the active material. Thus, the disclosure of Wheadon Claim Interpretation’ section below for details on treatment of product-by-process claims as it applies to the argued claims.
Applicant then submits that Fig. 1 of Wheadon discloses a regular pattern when compared to the pattern of irregular network like structure as shown in Figs. 2-3 of the instant application and argues that the product of Fig. 1 is a different end product from that shown in Figs. 2-3.  However, Figs. 2-3 of instant application merely disclose a lead grid 101 having cut-outs 113 before and after being coated with the active material 116, whereas Fig. 1 of Wheadon discloses a lead grid coated with an active material having the pattern of slot-shaped depressions.  Applicant seems to be basing the terms “regular pattern” and “irregular pattern” according to the shape of the window-like cut outs of the lead grid.  However, the language, “irregular, network-like structure” cannot not limited to the argued interpretation and must be given its broadest reasonable interpretation.  Since the pattern of the slot-shaped depressions of Wheadon is constituted by the irregularities of the combined grooves 16 and cracks 17, under BRI, the pattern of the slot-shaped depressions of Wheadon is within the scope of “irregular, network-like structure,” as claimed.
Claim Interpretation
Claims 10 and 19 each recite, “the active material having an only artificially produced pattern of slot-shaped depressions on its surface…”  It is noted that the above claims is/are drawn to a product which is described in a product-by-process format.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP 2113].  With respect to claims 10 and 19, if the product of the prior art discloses an electrode plate, or rechargeable electrochemical 
Moreover, under broadest reasonable interpretation, the term “artificially” is defined as “by means of human intervention rather than naturally.” However, as explained above, whether the slot-shaped depression on the surface of the active material are produced by human intervention or by natural occurrence, as long as the prior art discloses the structure of the slot-shaped depressions on the surface of the active material, as claimed, the prior art meets the requirements imposed by the claimed language.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-21 and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wheadon (US 4,342,342 A – see IDS).
	Regarding Claims 10-11, Wheadon discloses an electrode plate (battery plate 2) of a rechargeable electrochemical battery (Pb-acid storage battery) [Abstract], the electrode plate comprising:
a substantially flat lead grid 4 having a plurality of grid bars (intersecting grid wires 8) and a plurality of window-like cutouts (openings) formed between the plurality of grid bars; and
an active material (paste 6) introduced into the plurality of window-like cutouts and onto the plurality of grid bars of the lead grid to form an external surface of the electrode plate, the active material having an only artificially produced pattern of slot-shaped depressions (grooves 16 and cracks 17) on its surface, the slot-shaped depressions extending to a depth from the external surface of the electrode plate in a direction toward the plurality of grid bars, the slot-shaped depressions forming an irregular, network-like structure on the surface (i.e., the propagation of the cracks 17 will necessarily be irregular since each crack will be formed from a unique propagation) [C3:25-30Figs. 1-3,7].
	Regarding Claim 12, Wheadon discloses wherein the plurality of grid bars and the plurality of window-like cutouts form a pattern [Figs. 1-2].
Claim 13, wherein the slot-shaped depressions are configured to overlap with a grid bar of the plurality of grid bars with respect to the direction [Figs. 1-2].
	Regarding Claim 14, the instant claim is drawn to a product which is described in a product-by-process format. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP 2113].  In this case, as long as the final product (i.e., the electrode plate including the active material having a pattern of slot-shaped depressions on its surface) is formed as having an irregular, network-like structure on a portion of the external surface that is different from an impacted surface, or depression-forming device forming the pattern, the disclosure of the prior art meets the instant claim.  In this regard, Wheadon discloses the irregular, network structure on a portion of the external surface of the electrode plate by first pressing the paste 6 with a scoring belt 32 to force the past 6 through the openings between the grid wires, and in a downstream step, coiling and uncoiling the grid to form cracks 17 [Figs. 3-8].  Thus, the disclosure of Wheadon meets the subject matter of the instant claim.
Regarding Claim 15, the instant claim is drawn to a product which is described in a product-by-process format. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP 2113].  In this case, as long as the final product (i.e., the electrode plate including the active material having a pattern of slot-shaped depressions on its surface) is formed to have the slot-shaped depressions caused by the active material extending the depressions to the 
Regarding Claim 16, Wheadon discloses wherein the slot-shaped depressions are at least 0.5 mm to 1 mm in depth (i.e., 0.5 mm) [C2:L1-15].
Regarding Claim 17, Wheadon discloses  wherein one or more of the slot-shaped depressions extends through the active material (i.e., Wheadon discloses forming the cracks 17 to propagate primarily at sides of and in line with the grooves 16, such that the grooves tend to concentrate the cracks there beneath and generally-orient the cracks parallel to the grooves.  As can be seen from Fig. 2, cracks 17 extend through the active material) [C2:L1-18,C3:L17-30; Fig. 2].
Regarding Claim 18, Wheadon discloses wherein the depth of the slot-shaped depressions varies among the slot-shaped depressions [C2:L1-18,C3:L17-30; Fig. 2].
Regarding Claim 19, Wheadon discloses a rechargeable electrochemical battery (Pb-acid battery – not shown) [Abstract; C4:L25-31] comprising:
a case (inherent);
a first terminal coupled to the case (inherent);
a second terminal coupled to the case (inherent); and
a battery cell (battery cell element integrated with plates 2 of opposite polarity) enclosed by the case, the battery cell including a plate pack (a single cell including plates of opposite polarities) comprising
a first electrode plate 2 
a second electrode plate 2 with a second polarity different from the first polarity, the second electrode plate coupled to the second terminal;
a separator material separating the first electrode plate from the second electrode plate (inherent); and
wherein the first electrode plate comprises:
	a substantially flat lead grid 4 having a plurality of grid bars and a plurality of window-like cutouts (openings) formed between the plurality of grid bars; and
 	an active material (paste 6) introduced into the plurality of window-like cutouts and onto the plurality of grid bars of the lead grid to form an external surface of the electrode plate, the active material having an only artificially produced pattern of slot-shaped depressions (grooves 16 and cracks 17) on its surface, the slot-shaped depressions extending to a depth from the external surface of the electrode plate in a direction toward the plurality of grid bars, the slot-shaped depressions forming an irregular, network-like structure on the surface (i.e., the propagation of the cracks 17 will necessarily be irregular since each crack will be formed from a unique propagation) [C3:25-30; Figs. 1-3,7].
	Regarding Claim 20, Wheadon fails to explicitly teach wherein the first polarity of the first electrode plate is a positive polarity, the first electrode plate is a positive electrode plate, and the first terminal is a positive terminal.  However, it is well-understood in the art that batteries tend to have positive and negative polarities.  Thus, the subject matter of the instant claim is necessarily inherent.
	Regarding Claim 21, Wheadon fails to explicitly disclose wherein the separator material comprises a wrapping that at least partially wraps the first electrode plate and separates the first electrode plate from adjacent electrode plates including the second electrode plate. However, it is well-
Regarding Claim 24, the instant claim is drawn to a product which is described in a product-by-process format. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP 2113].  In this case, as long as the final product (i.e., the electrode plate including the active material having a pattern of slot-shaped depressions on its surface) is formed as having an irregular, network-like structure on a portion of the external surface that is different from an impacted surface, or depression-forming device forming the pattern, the disclosure of the prior art meets the instant claim.  In this regard, Wheadon discloses the irregular, network structure on a portion of the external surface of the electrode plate by first pressing the paste 6 with a scoring belt 32 to force the past 6 through the openings between the grid wires, and in a downstream step, coiling and uncoiling the grid to form cracks 17 [Figs. 3-8].  Thus, the disclosure of Wheadon meets the subject matter of the instant claim.
Regarding Claim 26, the instant claim is drawn to a product which is described in a product-by-process format. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not 
Regarding Claim 26, Wheadon discloses wherein the slot-shaped depressions are at least 0.5 mm to 1 mm in depth (i.e., 0.5 mm) [C2:L1-15].
Regarding Claim 27, Wheadon discloses  wherein one or more of the slot-shaped depressions extends through the active material (i.e., Wheadon discloses forming the cracks 17 to propagate primarily at sides of and in line with the grooves 16, such that the grooves tend to concentrate the cracks there beneath and generally-orient the cracks parallel to the grooves.  As can be seen from Fig. 2, cracks 17 extend through the active material) [C2:L1-18,C3:L17-30; Fig. 2].
Regarding Claim 28, Wheadon discloses wherein the depth of the slot-shaped depressions varies among the slot-shaped depressions [C2:L1-18,C3:L17-30; Fig. 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheadon, as applied to claim 21 above, and further in view of Troxel (WO 2011/130514 A1).
Regarding Claims 22-23, Wheadon fails to teach wherein the separator material includes a fiber-like material, or wherein the separator material includes absorbent glass mat material.  However, Troxel, from the same field of endeavor, discloses a Pb-acid battery comprising a separator including a highly porous mat of ultrafine glass fibers which allows the electrolyte to be suspended in close proximity with the plates’ active material and absorb electrolyte through capillary action such that the electrolyte is retained and gas spaces are provided when the grid is not fully saturated with the electrolyte so that the electrolyte may be free to move but is more confined that in a flooded cell [Troxel – pars. 0030,0051].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Troxel to have modified the battery of Wheadon to include a separator material including a fiber-like material formed as an absorbent glass mat material as a highly porous mat of ultrafine glass fibers which allows the electrolyte to be suspended in close proximity with the plates’ active material and absorb electrolyte through capillary action such that the electrolyte is retained and gas spaces are provided when the grid is not fully .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724